NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0757-16T1



BRIAN SHORT,

        Plaintiff-Appellant,

v.

CITY OF TRENTON,

     Defendant-Respondent.
_____________________________

              Submitted May 15, 2018 – Decided June 20, 2018

              Before Judges Yannotti and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Docket No. L-
              2568-14.

              Martin J. Hillman, attorney for appellant.

              Walter D. Denson, Law Director, City of
              Trenton Legal Department, attorneys for
              respondent (John Morelli, Assistant City
              Attorney, on the brief).

PER CURIAM

        Plaintiff Brian Short appeals from an order entered by the

Law Division on June 27, 2016, which granted summary judgment in
favor of defendant, City of Trenton (the City), and an order

entered by the court on September 15, 2016, denying his motion for

reconsideration. We affirm.

                                     I.

     On November 5, 2014, plaintiff filed a complaint in the trial

court alleging that on November 25, 2013, at around 4:00 p.m., he

was on East State Street in the City. He alleged he was injured

because the City's property was "negligently owned, controlled,

supervised,      operated,    managed,      inspected,        repaired    and

maintained." Plaintiff claimed he sustained severe external and

internal injuries, suffered great pain, could not attend to his

business, and incurred medical expenses. He sought damages and the

costs of suit. The City filed an answer denying liability.

     After discovery, the City filed a motion for summary judgment,

pursuant to the New Jersey Tort Claims Act (TCA), N.J.S.A. 59:1-1

to 12-3, arguing that plaintiff failed to present sufficient

evidence to establish a cause of action against the City based on

an alleged dangerous condition of public property. The City also

argued that plaintiff's injuries did not meet the threshold under

the TCA for the award of pain and suffering damages.

     Plaintiff    opposed    the   motion   and   filed   a   certification.

Plaintiff stated that on November 25, 2013, he was walking to

board a bus on East State Street and noticed the bus he wanted to

                                     2                               A-0757-16T1
board had stopped in the middle of the block due to heavy traffic.

According   to   plaintiff,   the   driver   of   the   bus   was   letting

passengers on, so he crossed the street to board the bus. Plaintiff

stated that water was coming up into the street from under the

ground and ice had formed on the street. Plaintiff slipped and

fell on the ice. He stated that marks had been spray-painted on

the roadway, which indicated that "repairs or some type[] of work

[was] going to be done on that area."

     In his deposition, plaintiff testified that at the relevant

time, there was traffic on East State Street and buses were backed

up. He crossed the street, "slipped on black ice," twisted his

ankle, and "broke it on the sidewalk." Plaintiff acknowledged he

did not cross the street in the crosswalk. Plaintiff said water

"was coming up from the area where the black ice was." There was

no sewer hole at that location, and he guessed "a water pipe had

burst."

     Plaintiff also stated that someone had "marked the road where

they're supposed to dig and fix the problem, I guess." He admitted,

however, that he did not know what those marks were. Plaintiff

testified that he did not see anyone put the marks on the street,

and he did not know how long the marks had been there.

     Plaintiff further testified that he did not know if the City

had been notified of water bubbling up in the street. He admitted

                                    3                               A-0757-16T1
he did not give notice to the City of that condition. Plaintiff

said he had never before seen water bubbling up in the area where

he fell. Plaintiff said he took a photo of the scene before he was

taken by ambulance for medical treatment. The record includes a

photo which shows some ice in the street near the curb.

       Plaintiff also submitted a report by Randy S. Tartacoff, M.D.

Dr. Tartacoff stated that on November 25, 2013, plaintiff slipped

and fell on an "icy street." Plaintiff immediately complained of

severe right ankle pain and was subsequently evaluated at a medical

center.      It    was    determined        that    plaintiff         had   sustained      a

trimalleolar fracture of the right ankle.

       On November 26, 2013, plaintiff had surgery, specifically,

open   reduction         and    internal    fixation      of    the    ankle     fracture.

According     to    Dr.        Tartacoff,    plaintiff         followed     up    with    an

orthopedic clinic on three dates in December 2013, January 2014,

and February 2014. Plaintiff also was placed in a physical therapy

rehabilitative program, but could not attend the program because

he lacked medical insurance.

       Dr.    Tartacoff         opined      that    plaintiff         had   suffered       a

"consequential limitation of use of his right ankle joint," and

the    injury      was    permanent.        Based    on    plaintiff's         subjective

complaints and the doctor's objective findings, Dr. Tartacoff

concluded plaintiff has a permanent limitation of motion and

                                             4                                     A-0757-16T1
function to the right ankle joint, and he will never return to his

"pre-morbid state." The doctor wrote that he expected plaintiff

"will have a much lower threshold for repeated injury and a more

rapid progression of traumatic degenerative disease."

     On June 27, 2016, the motion judge placed an oral decision

on the record. The judge found that there was no genuine issue of

material fact, and the City was entitled to judgment as a matter

of law.

     The judge rejected the City's contention that plaintiff had

not been using the property with due care because he crossed in

the middle of the street, rather than at the crosswalk. The judge

therefore found that plaintiff had presented sufficient evidence

to show that the condition in the City's street was a "dangerous

condition" under the TCA. Nevertheless, the judge determined that

plaintiff failed to show the City had either actual or constructive

notice of the dangerous condition.

     The   judge   also   found   that   plaintiff   had   not   presented

sufficient evidence to show that the City's action with regard to

the alleged dangerous condition was palpably unreasonable. In

addition, plaintiff failed to show that he met the threshold for

the award of pain and suffering damages under the TCA. The judge

memorialized her decision in an order filed June 27, 2016.



                                    5                              A-0757-16T1
     Plaintiff filed a motion for reconsideration. He argued that

the question of whether the City's actions regarding the alleged

dangerous condition were palpably unreasonable is an issue that

should be decided by a jury. Plaintiff further argued that he

presented sufficient evidence to satisfy the threshold for pain

and suffering damages under the TCA.

     On September 15, 2016, the judge placed an oral decision on

the record, concluding that there was no basis for reconsideration

of the June 27, 2016 order granting the City's motion for summary

judgment. The judge entered an order dated September 15, 2016,

denying the motion for reconsideration. This appeal followed.

                                     II.

     On appeal, plaintiff argues that the trial court erred by

granting   summary   judgment   to    the   City.   He   contends   that    he

presented sufficient evidence to raise a genuine issue of material

fact as to whether the City had notice of the alleged dangerous

condition in the street where he fell, and whether the City's

failure to address that condition before his fall was palpably

unreasonable.

     Summary judgment must be granted when there is no genuine

issue of material fact and the moving party is entitled to judgment

as a matter of law. R. 4:46-2(c). "An issue of fact is genuine

only if, considering the burden of persuasion at trial, the

                                      6                              A-0757-16T1
evidence submitted by the parties on the motion, together with all

legitimate inferences therefrom favoring the non-moving party,

would require submission of the issue to the trier of fact." Ibid.

     The non-moving party may not defeat a motion for summary

judgment "merely by pointing to any fact in dispute." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 529 (1995) (emphasis

in original). "If there exists a single, unavoidable resolution

of the alleged disputed issue of fact, that issue should be

considered   insufficient   to   constitute   a   'genuine'   issue    of

material fact for purposes of Rule 4:46-2." Id. at 540 (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)).

     "On appeal, we accord no special deference to a trial judge's

assessment of the documentary record, and instead review the

summary judgment ruling de novo as a question of law." Davidovich

v. Israel Ice Skating Fed'n, 446 N.J. Super. 127, 159 (App. Div.

2016) (citations omitted). In determining whether the trial court

erred by granting summary judgment, we apply the same standard

that the trial court must apply in ruling on the motion. Conley

v. Guerrero, 228 N.J. 339, 346 (2017) (citing Templo Fuente De

Vida Corp. v. Nat'l Union Fire Ins. Co. of Pitt., 224 N.J. 189,

199 (2016)).




                                   7                            A-0757-16T1
    To establish liability against a public entity under the TCA

for an injury allegedly caused by a dangerous condition of public

property, the plaintiff must show:

         that the property was in dangerous condition
         at the time of the injury, that the injury was
         proximately caused by the dangerous condition,
         that the dangerous condition created a
         reasonably foreseeable risk of the kind of
         injury which was incurred, and that either:

         a. a negligent or wrongful act or omission of
         an employee of the public entity within the
         scope of his employment created the dangerous
         condition; or

         b. a public entity had actual or constructive
         notice of the dangerous condition under
         [N.J.S.A.] 59:4-3 a sufficient time prior to
         the injury to have taken measures to protect
         against the dangerous condition.

         Nothing in this section shall be construed to
         impose liability upon a public entity for a
         dangerous condition of its public property if
         the action the entity took to protect against
         the condition or the failure to take such
         action was not palpably unreasonable.

         [N.J.S.A. 59:4-2.]

These elements are "accretive," which means that "if one or more

of the elements is not satisfied, a plaintiff's claim against a

public entity alleging that such entity is liable due to the

condition of public property must fail." Polzo v. Cty. of Essex,

196 N.J. 569, 585 (2008).




                               8                          A-0757-16T1
     Plaintiff argues he presented sufficient evidence to show the

icy condition of the street constituted a dangerous condition

under N.J.S.A. 59:4-2 and the City had actual notice of that

condition. Plaintiff maintains the photo of the street where he

fell shows markings painted in the roadway at the spot where "the

problem was occurring." In his certification, plaintiff asserts

that sometime after the accident, he noticed the City's employees

digging up the street in the spot where the water and ice allegedly

caused him to fall.

     The City argues that plaintiff has not shown that the icy

condition where plaintiff fell was a dangerous condition under the

TCA. The term "dangerous condition" is defined in N.J.S.A. 59:4-

1(a) as "a condition of property that creates a substantial risk

of injury when such property is used with due care in a manner in

which it is reasonably foreseeable that it will be used." The City

contends plaintiff was not using the property with due care because

he failed to cross the street at the crosswalk. The City notes

that plaintiff crossed in the middle of the street in an effort

to board a bus.

     We need not address this issue because plaintiff failed to

present   sufficient   evidence   to   show   the   City   had   actual    or

constructive notice of the alleged dangerous condition. Here,

plaintiff relies upon the markings in the street as evidence that

                                   9                                A-0757-16T1
the City had actual notice of the condition. He did not, however,

identify the person or entity who painted the marks in the street,

or the reason for the marks. Plaintiff asserts that sometime after

the accident, he observed City workers digging in the spot where

he fell, but there is no evidence that the marks or the excavation

had anything to do with the water flowing in the street or the

resulting icy condition.

     Moreover,   plaintiff           failed   to   show   that   the     City   had

constructive notice of the alleged dangerous condition. The mere

"[e]xistence of an alleged dangerous condition is not constructive

notice of [that condition]." Polzo, 196 N.J. at 581 (quoting Sims

v. City of Newark, 244 N.J. Super. 32, 42 (Law Div. 1990)).

     To establish constructive notice of an alleged dangerous

condition, the plaintiff must show that "the condition had existed

for such a period of time and was of such an obvious nature that

the public entity, in the exercise of due care, should have

discovered the condition and its dangerous character." Polzo v.

Cty. of Essex, 209 N.J. 51, 67 (2012) (quoting N.J.S.A. 59:4-3).

     Here,   there     is    no   evidence     that    the    alleged    dangerous

condition    existed        before     plaintiff      fell.    Indeed,    at    his

deposition, plaintiff testified that before the accident, he had

never seen water bubbling up in the street at the location. Thus,

plaintiff failed to show that the alleged dangerous condition

                                        10                                 A-0757-16T1
existed for such a period of time and was of such obvious nature

that the City, through the exercise of due care, should have

discovered its dangerous character. N.J.S.A. 59:4-3(b).

       In addition, plaintiff failed to present sufficient evidence

to raise a genuine issue of material fact as to whether the City's

failure to take action regarding the alleged dangerous condition

was palpably unreasonable. "Palpably unreasonable" means "behavior

that   is   patently   unacceptable     under     any   given   circumstance."

Muhammad v. N.J. Transit, 176 N.J. 185, 195 (2003) (quoting Kolitch

v. Lindedahl, 100 N.J. 485, 493 (1985)). When a public entity acts

in a palpably unreasonable manner, it should be "obvious that no

prudent person would approve of its course of action or inaction."

Id. at 196 (quoting Kolitch, 100 N.J. at 493).

       In this case, plaintiff presented no evidence showing that

the City had received complaints regarding the alleged dangerous

condition in the street. There also was no evidence of how long

the    condition   existed   before    plaintiff       fell.   Thus,   plaintiff

failed to present sufficient evidence to raise a genuine issue of

material fact as to whether the City's failure to address the

alleged dangerous condition was palpably unreasonable.

                                      III.

       Plaintiff   further    argues       that   he    presented      sufficient

evidence to raise a genuine issue of material fact as to whether

                                      11                                  A-0757-16T1
he met the threshold for the award of pain and suffering damages

under N.J.S.A. 59:9-2(d). The statute provides that in an action

under the TCA against a public entity or public employee, a

plaintiff may not be awarded damages for pain and suffering

resulting from any injury unless the plaintiff presents evidence

of a "permanent loss of a bodily function, permanent disfigurement

or dismemberment where the medical treatment expenses are in excess

of $3,600.00." Ibid.

      The City concedes that in this matter, plaintiff's medical

expenses exceeded $3600. The City argues, however, that plaintiff

failed to present sufficient evidence            to show he suffered a

permanent dismemberment or permanent loss of a bodily function.

The   City   notes   that   in   his    deposition   testimony,   plaintiff

indicated that he still engages in his normal activities and only

has minor inconvenience.

      Plaintiff argues that he sustained a permanent loss of a

bodily function. He fractured his right ankle, which required open

reduction and internal fixation of the ankle. He states that the

hardware remains in his ankle and causes him significant pain.

Plaintiff claims he cannot stand or walk for prolonged periods of

time. He also claims he has pain when he walks and tries to sleep

at night. He alleges that due to his injury, his daily activities

are limited.

                                       12                           A-0757-16T1
    In   view   of   our   determination   that   summary   judgment   was

properly granted to the City because plaintiff failed to present

sufficient evidence to support a claim under N.J.S.A. 59:4-2 for

the alleged dangerous condition of public property, we need not

address the question of whether plaintiff satisfied the threshold

for pain and suffering damages under N.J.S.A. 59:9-2(d).

    Affirmed.




                                   13                             A-0757-16T1